Citation Nr: 1813425	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-33 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the left wrist and fingers (other than traumatic arthritis), to include rheumatoid arthritis, or reflex sympathetic dystrophy, to include as secondary to service-connected traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for rheumatoid arthritis.  The Veteran filed a timely notice of disagreement (NOD) in August 2012.

In order to serve the Veteran's stated interests, the Board has broadened the Veteran's rheumatoid arthritis claim as a claim to entitlement for service connection for a disability of the left wrist and fingers (other than traumatic arthritis), to include rheumatoid arthritis, or reflex sympathetic dystrophy, to include as secondary to service-connected traumatic arthritis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for rheumatoid arthritis of his left wrist and fingers. 

Subsequent to the September 2012 statement of the case (SOC), the Veteran submitted additional evidence in the form of private treatment records.  Additional evidence in the form of VA treatment records and a VA examination report has also been added to the claims file.  If new evidence is submitted with or subsequent to a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  38 U.S.C. § 7105(e) (2012).  The Veteran's substantive appeal was submitted on December 31, 2012, or prior to February 2, 2013.  Therefore, the evidence is subject to initial review by the AOJ.

In January 2018, the Veteran was sent a letter informing him of his right to waive initial AOJ review.  However, the Veteran requested that his case be returned to the AOJ for initial review of the evidence.  See February 2018 correspondence.

Thus, the case is being remanded to the AOJ for initial consideration of the claim in light of the additional evidence.

In addition, medical evidence associated with the claims file reflects that the Veteran's left wrist and fingers disability, claimed as rheumatoid arthritis, may be attributable to disability other than traumatic arthritis.  Instability and reflex sympathetic dystrophy were noted.  See May 2014 VA rheumatology note.  Upon remand, the Veteran should be afforded a VA examination to assess the nature and etiology of his left wrist and fingers disability (other than traumatic arthritis), to include rheumatoid arthritis or reflex sympathetic dystrophy.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left wrist and fingers disability (other than traumatic arthritis).  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide an opinion as to:

(a) Whether the Veteran has a current left wrist and fingers disability other than his service-connected traumatic arthritis, to include rheumatoid arthritis and 
reflex sympathetic dystrophy.  If one is not diagnosed, the examiner should attempt to give a diagnosis for the Veteran's left wrist and fingers disability.

(b)  If the Veteran has a diagnosed left wrist and fingers disability, to include, but not limited to, rheumatoid arthritis or reflex sympathetic dystrophy, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the disability began during or is caused by active service; or, began within one year of discharge after service. 

(c)  If the examiner determines that the Veteran has a diagnosed left wrist and fingers disability (other than traumatic arthritis) that was not incurred in or otherwise related to service, then the examiner must provide an opinion as to whether it is at least as likely as not that the disability is caused or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected traumatic arthritis.  If the examiner finds that a diagnosed left wrist and fingers disability is aggravated by his service-connected traumatic arthritis, then he or she should quantify the degree of aggravation, if possible.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




